                                                                                                            1'
                                                                                l!usDcsnNv              .I
                                                                                 1 n-,<LMENT
                                                                                                            I


                                                                                  , i.E CTRONICALLY FILED
 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK                                                    l.)QC #:      I  •


 -------------------------------------- ------ - ------------------ X            DATE FILED:   1/22/W
                                                                        ORDER
 IN RE AMERICAN REAL TY CAPITAL
 PROPERTIES, INC. LITIGATION                                            15 Misc. 40 (AKH)



 --------------------------------------------------------------- X
ALVIN K. HELLERSTEIN, U.S.D.J.:

                  On January 21, 2020, I held a fairness hearing in the above-captioned action. For

the reasons discussed at the hearing, I have entered the Order and Final Judgment and Order

Approving Plan of Allocation. To resolve remaining issues:

                       1. The hearing is continued to January 23 , 2020 at 10 :00 a.m. to resume

                           discussion of attorneys ' fees and expenses.

                      2. By January 27, 2020, Lead Counsel shall submit a proposed order

                           regarding the periodic reports to be submitted to the Court by claims

                           administrator Gilardi & Co. LLC.

                  SO ORDERED.

Dated:            New York, New York
                  January 22, 2020
                                                          ~(r.7'~:t::::;;;
                                                           ALVIN K. HELLERSTEIN
                                                                United States District Judge
